Exhibit 10.31 Commitment of Contingent After-Payment or Call-Payment of Housing Fund Whereas: Company (Shandong Longkong Travel Development Co., Ltd) un-pays the Housing Found for staff since the company formed, as the actual controller of the Company, I hereby presents the irrevocable commitment as following: 1.I would supervise and urge Company to start to pay the Housing Fund for staff from the date of October, 2010. 2.If any Government authority requires Company to provide the after-payment or call-payment of the Housing Fund for Company staff, and Company may incur a penalty or any loss for that, I would bear all the compensation obligations without a claim to Company for recovering above compensation. /s/ ZHANG SHANJIU Date: 28-9-2010
